                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                No. 7:07-CR-58-BR-1
                                No. 7:16-CV-319-BR

GARY DEAN CHAVIS,                       )
                                        )
             Petitioner,                )
                                        )       SUPPLEMENTAL BRIEFING
             v.                         )       RELATING TO PETITIONER’S
                                        )       MOTION UNDER 28 U.S.C. § 2255
UNITED STATES OF AMERICA,               )
                                        )
             Respondent.                )

      Respondent, by and through the United States Attorney for the Eastern

District of North Carolina, submits this supplemental briefing relating to Petitioner’s

motion under § 2255 to vacate, set aside, or correct his sentence (“Section 2255

Motion”) [D.E. 125], pursuant to the Court’s August 27, 2019, Text Order directing

the parties to submit supplemental briefing.

                           SUMMARY OF ARGUMENT

      The Petitioner and his co-defendants engaged in a criminal conspiracy to rob

cash from ATM machines. The burglary team used an explosive device to gain entry

to the store or kiosk that housed the ATM and then used a second explosive device to

gain entry into the ATM. Petitioner and his co-defendants were charged as follows

in a three-count indictment: (i) arson, and attempt to commit arson, by means of

explosive; (ii) conspiracy to commit arson by means of explosive; and (iii) possession




                                            1




        Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 1 of 12
of a firearm (in this case an explosive device) 1 in furtherance of a crime of violence in

violation of Section 924(c). Petitioner pleaded guilty to the Section 924(c) charge,

specifically admitting that he attempted to destroy “a building used in interstate

commerce by fire and explosive materials” in violation of 18 U.S.C. § 844(i) [D.E. 73

at ¶ 3(a)(3)]. As part of the plea agreement, the Government agreed to dismiss the

two remaining arson counts at sentencing. Id. at ¶ 4(a).

       Based on the Supreme Court’s ruling in United States v. Davis, 139 S. Ct. 2319,

2336 (2019), arson by means of explosive, as charged in this case, 2 cannot serve as a

predicate violent crime supporting a Section 924(c) charge.              Consequently, the

Government concedes that the Petitioner’s Section 924(c) conviction can no longer

stand. However, because Petitioner’s guilty plea necessarily included an admission

of guilt to the lesser-included arson offense, the Court should substitute that

predicate offense for the vacated count. See Rutledge v. United States, 517 U.S. 292,

305-06 (1996); United States v. Randall, 171 F.3d 195, 203 (4th Cir. 1999).               The

Government further requests a re-sentencing based on the lesser-included offense. 3




       1For purposes of Section 924(c), firearm is defined to include any “destructive device,”
which, in turn, is defined to include any explosive. 18 U.S.C. § 921(a)(4) and (5).

       2 Though  not at issue in this case, it is the Government’s position that arson does
constitute a “crime of violence” under the “Force Clause” if the § 844(i) charge included the
“death resulting from” enhancement or if the arson charge was made pursuant to Section
844(h), which covers arson of Government property.

       3As  an alternative argument, should the Court not allow substitution of the admitted
lesser-included offense, the Government reserves the right to seek to reinstate Counts 1 and
2 pursuant to 18 U.S.C. § 3296.
                                              2




         Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 2 of 12
                      FACTUAL AND PROCEDURAL SUMMARY

      I.       Criminal Conduct

      During the weeks leading up to December 4, 2006, Petitioner and his three co-

defendants 4 committed, or attempted to commit, robberies of a number of ATM

machines.     Presentence Investigation Report (“PSR”) at ¶¶ 11-15.     The burglary

team’s modus operandi was to use dynamite, blasting caps, and a motorcycle battery

to set off an explosive to gain entry to the store or kiosk housing the ATM. Id. at ¶

5. The team then used the same procedure to gain entry into the ATM. Id.

      Petitioner and his three co-conspirators broke into a Food Lion in Fayetteville,

North Carolina, intending to rob an ATM, but aborted the mission when an alarm

went off. Id. at ¶ 12. Petitioner and two of his co-conspirators (Chavis and Lowery)

also broke into a Food Lion ATM in Pembroke, North Carolina, and stole $8,000. Id.

at ¶ 13. Petitioner and his three co-conspirators then broke into a Food Lion ATM

in Lumberton, North Carolina, and stole $3,500. Id. at ¶ 14. Petitioner and his

three co-conspirators also robbed a Food Lion ATM in Laurinburg, North Carolina,

and stole $2,000. Id. at ¶ 15.

      On December 3, 2006, Petitioner and two of his co-conspirators (Lowery and

Casey Oxendine) attempted to rob the ATM located in the parking lot of the Time

Saver Convenience Store (“Time Saver”) in Carlton, North Carolina.        Id. at ¶ 7.

After several unsuccessful attempts to detonate an explosive to gain entry into the


      4Petitioner’s
                  co-defendants are Casey Oxendine, Keith Oxendine, and Jody Dwayne
Lowery. See Indictment at D.E. 1.
                                          3




           Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 3 of 12
ATM kiosk, the burglary team aborted the mission. Id. It was later determined

that the blasting cap wires were not insulated and caused a short circuit preventing

the dynamite from detonating.     Id.   At this point, the burglary team agreed to

return to rob the ATM in Time Saver’s parking lot the following night and then found

a convenient store to rob. Id. at ¶¶ 7, 14. After breaking a window to gain entry

into the convenience store, an alarmed sounded and the burglary team had to abort

the robbery. Id. at ¶ 14.

      On December 4, 2006, Petitioner and his three co-defendants detonated an

explosive device to gain entry to the ATM kiosk located in the Time Saver’s parking

lot. Id. at ¶5. The burglary team then detonated a second explosive device in an

attempt to gain entry to the ATM machine vault (where the cash is stored). Id.

Although they were able to get the handle and dial off the ATM vault, they could not

gain entry to the portion of the vault holding the cash and fled the scene. Id.

      Based on a witness’ description of the fleeing suspects and their vehicle,

deputies from the Bladen County Sheriff’s Department were able to locate the fleeing

vehicle and make arrests. Id. at ¶ 6. At the time of the arrests, law enforcement

recovered the following from the getaway car: a bloody pair of gloves (Petitioner and

Lowery had cuts on their hands), pry bars, a motorcycle battery, marijuana, and a

mask. Id. In addition, a handgun and ammunition belonging to the Petitioner was

recovered at the scene. Id. On December 7, 2006, local and federal law enforcement

conducted a search of Petitioner’s residence during which they located two handguns

and ammunition. Id. at ¶ 8.
                                          4




        Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 4 of 12
      II.    Procedural History

             a. Felon in Possession Case – Criminal Case No. 7:07-CR-
                7-FL.

      In a proceeding charged separately from this case, a federal grand jury

returned an indictment on January 17, 2007, charging the Petitioner with being a

felon in possession of a firearm. U.S. v. Chavis, Criminal Case No. 7:07-CR-7-FL

(EDNC) (“Case No. 7:07-CR-7”) [D.E. 11]. The felon in possession case, which was

initially assigned to Judge Flanagan, was based on Petitioner’s possession of the

handguns seized during the December 7, 2006, search of his residence. Case No.

7:07-CR-7 [D.E. 11]. The indictment also contained an allegation that Petitioner had

at least three previous violent crime convictions for purposes of the Armed Career

Criminal Act. Id.; 18 U.S.C. § 924(e).

      On March 19, 2007, Petitioner pleaded guilty, pursuant to a written plea

agreement, to the one-count indictment. Case No. 7:07-CR-7 [D.E. 18 ¶ 2(a)]. Due

to his Armed Career Criminal enhancement, Petitioner faced a minimum term of 180

months imprisonment. PSR at ¶ 72.

             b. Arson and Section 924(c) Case – Criminal Case No.
                7:07-CR-58-BR.

      On May 9, 2007, a federal grand jury returned an indictment charging the

Petitioner, Lowery, Casey Oxendine, and Keith Oxendine, as follows: (a) Count 1 -

maliciously damaging, and attempting to damage, property by means of fire or

explosive, and aiding and abetting the same, in violation of 18 U.S.C. §§ 844(i) and 2;

(b) Count 2 – conspiracy to commit arson by means of fire or explosive in violation of
                                         5




        Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 5 of 12
18 U.S.C. § 844(n); and (c) Count 3 – possession of a destructive device in furtherance

of a crime of violence as alleged in Counts 1 and 2, and aiding and abetting the same,

in violation of 18 U.S.C. §§ 924(c) and 2 [D.E. 1]. Because the Section 924(c) charge

involved a destructive device, it carried a consecutive term of 30 years’ to life

imprisonment. 18 U.S.C. § 924(c)(1)(B)(ii).

       On July 9, 2007, Petitioner pleaded guilty, pursuant to a written plea

agreement, to Count 3 (Section 924(c) charge) and the Government agreed to dismiss

Counts 1 and 2 at sentencing [D.E. 67 at ¶¶ 2(a) and 4(a)]. As set forth in the written

plea agreement, Petitioner specifically admitted that he possessed of a destructive

device “in furtherance of a crime of violence, specifically, attempted destruction of a

building used in interstate commerce by fire and explosive materials.”        Id. at ¶

3(a)(3).

               c. Consolidated Sentencing Hearing.

       On July 19, 2007, the Court granted Petitioner’s Motion to Consolidate his

felon in possession case (Case No. 7:07-CR-7) with the instant case. Case No. 7:07-

CR-7 [D.E. 24]. As to the felon in possession case, the PSR computed Petitioner

guideline range as 180-210 months. PSR at ¶ 72. As to his plea to the Section

924(c) charge in his arson case, the PSR computed his guideline range to be 360

months, the statutory minimum, to be served consecutive to any other term of

imprisonment. PSR at ¶ 73. A consolidated sentencing hearing for the two cases

was held on November 6, 2007.       The Court imposed a sentenced of 180 months’

imprisonment on the felon in possession charge (Case No. 7:07-CR-7) and a below-
                                        6




           Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 6 of 12
guideline sentence of 225 months’ imprisonment on the Section 924(c) charge, to be

served consecutive with the felon in possession charge [D.E. 89 at 3].

             d. Petitioner’s Collateral Challenges

      On August 20, 2012, Petitioner filed a Section 2255 Motion challenging the

imposition of an Armed Career Criminal sentence on his felon in possession charge

due to the Fourth Circuit’s ruling in United States v. Simmons, 635 SF.3d 140 (4th

2011) [Case No. 7:07-CR-7-FL at D.E. 30, 32]. The Government filed a response

conceding the Simmons issue [Case No. 7:07-CR-7 at D.E. 36] and the Court vacated

Petitioner’s initial sentence on the felon in possession charge and scheduled the case

for resentencing [Case No. 7:07-CR-7 at D.E. 37]. On January 14, 2013, the Court

held a re-sentencing hearing and imposed an amended sentence of 52 months on the

felon in possession count to “run consecutively to the sentence imposed on Count 3

[225 months] in case 7:07-CR-58-1BR” [Case No. 7:07-CR-7 at D.E. 49].

      On September 12, 2016, Petitioner filed a Section 2255 Motion seeking to

vacate his Section 924(c) conviction in light of Johnson v. United States, 135 S.Ct.

2551 (2015) [D.E. 144]. Petitioner argues that arson by means of explosive device no

longer constitutes a crime of violence for purposes of a Section 924(c) charge and,

therefore, his conviction must be vacated [D.E. 144 at 5]. On November 18, 2016,

the Court issued an Order staying the case pending decisions of the Fourth Circuit

Court of Appeals in United States v. Walker, No. 15-4301, 2019 WL 3756052 (4th Cir.

2019), and United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc) [D.E. 152].

On August 27, 2019, the Court made a docket entry lifting the stay in this matter and
                                        7




        Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 7 of 12
directing the parties to submit supplemental briefing.

                                       ARGUMENT

       I.       The Government concedes that arson by means of an
                explosive, as charged in this case, no longer qualifies as a
                “crime of violence” for purposes of Section 924(c) and,
                therefore, Petitioner’s Section 924(c) conviction should be
                vacated.

       Petitioner was charged in a three-count indictment with aiding and abetting

the commission of arson by means of explosive, conspiracy to commit arson by means

of explosive, and aiding and abetting the possession of an explosive device in

furtherance of a crime of violence (arson and conspiracy to commit arson) in violation

of Section 924(c).     Petitioner pleaded guilty to the Section 924(c) charge and

specifically admitted that he “attempted destruction of a building used in interstate

commerce by fire and explosive materials” [D.E. 67 at ¶ 3(a)(3)].                 Petitioner

challenges whether arson by means of explosive constitutes a “crime of violence” for

purposes of Section 924(c).      Following the Supreme Court’s ruling in Davis, the

Government concedes that Section 844(i) arson, as charged here, 5 does not constitute

a crime of violence supporting a Section 924(c) charge.

       In order to constitute a “crime of violence” for purpose of a predicate offense

supporting a Section 924(c) charge, arson must to fall within the definition of “crime

of violence” contained in Section 924(c). Section 924(c)(3) defines “crime of violence”



       5Though  not in issue here, it is the Government’s position that a Section 844(i) arson
charge that uses the “death resulting” enhancement and a Section 844(h) arson charge still
constitute crimes of violence under the “force clause” of Section 924(c).
                                              8




            Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 8 of 12
as a felony that:

      (A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another, or

      (B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.

Section 924(c)(3)(A) is referred to as the “Force Clause,” while Section 924(c)(3)(B) is

often referred to as the “Residual Clause.”

      Section 844(i) makes it a crime to “maliciously damage[] or destroy[] . . . by

mean of fire or explosive, any building, vehicle, or other real or personal property

used in interstate or foreign commerce.”       Because this statute covers arson of a

defendant’s own property, it does not categorically require the use of “physical force

against the person or property of another.” As charged here, Section 844(i) does not

constitute a “crime of violence” under the “Force Clause.”

      In Davis, 139 S. Ct. at 2336, the Supreme Court held that the “Residual

Clause” of Section 924(c) is unconstitutionally vague.       Thus, any argument that

arson constitutes a “crime of violence” under the “Residual Clause” fails and

Petitioner’s Section 924(c) conviction must be vacated.

      II.    The Court should substitute the lesser-included predicate
             offense for the vacated Section 924(c) charge and re-
             sentence Petitioner on such charge.

      Because Petitioner’s guilty plea necessarily included an admission to all of the

elements of his predicate arson offense, the Court should substitute the predicate

arson offense for the vacated count. See, e.g. Randall, 171 F.3d at 205 (“[p]roof of a

                                           9




        Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 9 of 12
predicate offense is an essential element of a § 924(c) violation”); Rutledge, 517 U.S.

at 305-06; United States v. Sepulveda-Hernandez, 752 F.3d 22, 28-29 (1st Cir. 2014);

United States v. Skipper, 74 F.3d 608, 611-612 (5th Cir. 1996); United States v. Smith,

13 F.3d 380, 383 (10th Cir. 1993); United States v. Figueroa, 666 F.2d 1375, 1380 (11th

Cir. 1982); United States v. Swiderski, 548 F.2d 445, 452 (2nd Cir. 1977).

      The Government requests a new sentencing hearing on the substituted count

in order to account for the impact of the Section 924(c) dismissal. If the Court denies

the Government’s request to substitute the lesser-included predicate offense as the

count of conviction, the Government reserves the right to seek to reinstate the arson

related counts dismissed pursuant to Petitioner’s agreement to plead guilty to the

Section 924(c) count. Pursuant to 18 U.S.C. § 3296, the Government would have 60

days from the date of an order vacating Petitioner’s guilty plea to determine whether

to move the Court to reinstate the dismissed counts.

                                   CONCLUSION

      For the foregoing reasons, the Court should vacate the Petitioner’s Section

924(c) conviction due to Davis, substitute the lesser-included predicate arson offense

(to which Petitioner admitted guilt), and hold a new sentencing hearing on the

remaining arson count.




                                          10




       Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 10 of 12
Respectfully submitted, this 18th day of October, 2019.

                                ROBERT J. HIGDON, JR.
                                United States Attorney

                         By:    /s/ Dennis M. Duffy_____________
                                DENNIS M. DUFFY
                                Assistant United States Attorney
                                Civil Division
                                150 Fayetteville Street
                                Suite 2100
                                Raleigh, NC 27601
                                Telephone: (919) 856-4530
                                Email: dennis.duffy@usdoj.gov
                                N.C. Bar # 27225
                                Attorney for United States of America




                                  11




Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 11 of 12
                           CERTIFICATE OF SERVICE

     I do hereby certify that I have this 18th day of October, 2019, served a copy of

the foregoing upon the below-listed party by electronically filing the foregoing with

the Court on this date using the CM/ECF system or placing a copy in the United

States Mail to the following:


     Sherri R. Alspaugh
     Counsel for Petitioner

     Gary Dean Chavis, Jr.
     70203-056
     USP Atwater
     P.O. Box 019001
     Atwater, CA 95301



                                      BY:    /s/ Dennis M. Duffy_
                                             DENNIS M. DUFFY
                                      Assistant United States Attorney
                                      Civil Division
                                      150 Fayetteville Street
                                      Suite 2100
                                      Raleigh, NC 27601
                                      Telephone: (919) 856-4530
                                      Email: dennis.duffy@usdoj.gov
                                      N.C. Bar # 27225
                                      Attorney for United States of America




                                         12




      Case 7:07-cr-00058-BR Document 185 Filed 10/18/19 Page 12 of 12
